Watson, J.
The plaintiff seeks to recover the purchase price of fifty gallons of methyl alcohol, commonly known as wood spirit or wood alcohol, sold by him to the defendant.
The defendant contends that this alcohol is an intoxicating liquor, the sale of which is prohibited by law, and therefore no recovery can be had by reason of section 4464 of Yermont Statutes.
Such alcohol is obtained by the destructive distillation of wood, is ranked as a narcotic poison, and if drank either pure, adulterated, reduced many times its weight in water, other aleo*118hoi or fluid, it kills the person drinking it. It was not intended to be used as a beverage and could not be so used.
The laws against the illegal traffic in intoxicating liquors were intended to include only such liquors as could be used as a bever&ge — Russell v. Sloan, 33 Vt. 656 — and to construe the statute as prohibiting the sale of other liquids similar in name but so much more poisonous in nature as to prevent their being used in that way, would be giving it an extraneous and unnatural force not intended.
“ Nothing is better settled than that statutes should receive a sensible construction, such as will effectuate the legislative intention, and, if possible, so as to avoid an unjust or an absurd conclusion.” Lau Ow Bew v. United States, 144 U. S. 47.

Judgment affirmed.